UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4081
ARLUCIUS LAMONT ALFORD,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
                 C. Weston Houck, District Judge.
                             (CR-01-57)

                      Submitted: August 22, 2002

                      Decided: September 24, 2002

 Before WILKINS, NIEMEYER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Christopher J. Moran, Columbia, South Carolina, for Appellant.
Alfred William Walker Bethea, Assistant United States Attorney,
Florence, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. ALFORD
                              OPINION

PER CURIAM:

   Arlucius Lamont Alford appeals his sentence of 188 months’
imprisonment following his plea to one count of unlawful possession
of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(e) (2000).
Counsel has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967). Alford has filed a pro se supplemental brief, raising
essentially the same claims as counsel. Finding no reversible error, we
affirm.

   Under § 922(g)(1), it is unlawful for a convicted felon to possess
a firearm. A person who violates § 922(g) faces a minimum fifteen
year term of imprisonment if he has three prior felony convictions for
crimes of violence or serious drug crimes. See § 924(e). To constitute
a crime of violence for purposes of the statute, the potential for injury
is determinative.

   Alford contests two of the predicate felonies used to classify him
as an armed career criminal. In 1994, Alford pleaded guilty to failure
to stop for a blue light. In 1997, Alford pleaded guilty to possession
of a sawed-off shotgun. The district court counted these two convic-
tions as predicate felonies and enhanced Alford’s sentence based on
its finding that Alford qualified as an armed career criminal under
§ 924(e)(1). We review legal issues concerning sentences de novo,
see United States v. Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989), as
well as the legal determinations attendant to the application of the
armed career criminal statute. See United States v. Brandon, 247 F.3d
186, 188 (4th Cir. 2001).

   We reject Alford’s argument that he was improperly classified as
an armed career criminal. In United States v. Johnson, 246 F.3d 330,
334 (4th Cir. 2001), we explicitly held that possession of a sawed-off
shotgun is a crime of violence because such a weapon has no utility
other than for committing dangerous and violence crimes and always
involves a substantial risk of physical injury to another. Id. at 334-35.
Moreover, we have found the risk of injury to be sufficiently high to
qualify convictions as predicate crimes of violence, for escape, see
United States v. Hairston, 71 F.3d 115, 117 (4th Cir. 1995), and pick-
                      UNITED STATES v. ALFORD                       3
pocketing, see United States v. Mobley, 40 F.3d 688, 696 (4th Cir.
1994). We find the potential of violence that could result from the
failure to stop for a blue light and the ensuing confrontation between
the police officer and the occupants of the vehicle is analogous to
potential for violence found in these other crimes.

   We have examined the entire record in this case in accordance with
the requirements of Anders and find no meritorious issues for appeal.
This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
Finally, we dispense with oral argument, because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         AFFIRMED